Exhibit 10.08

 

 [rrlogo.jpg]

 

May 9, 2017

 

STRICTLY CONFIDENTIAL

 

Ms. Kathleen Valiasek

Chief Financial Officer

Amyris, Inc.

5885 Hollis Street, Suite 100

Emeryville, California 94608

 

Dear Ms. Valiasek:

 

This amendment (“Amendment”) to that certain letter agreement between us dated
April 18, 2017 (the “Letter Agreement”) constitutes the further agreement
between Amyris, Inc. (the “Company”) and Rodman & Renshaw, a unit of H.C.
Wainwright & Co., LLC (“Rodman”), as set forth herein. All terms of the Letter
Agreement not expressly modified herein shall continue in full force and effect.
In consideration of Rodman waiving certain fees to which it is entitled under
the Letter Agreement in connection with the exchange of existing indebtedness by
certain affiliates of the Company, the Company and Rodman agree as follows:

 

A.                 Compensation. At the closing of the Offering executed among
the Company and the respective Purchasers pursuant to a Securities Purchase
Agreement dated May 8, 2017 the Company shall compensate Rodman as follows:

 



1.Cash Fee. The Company shall pay to Rodman a cash fee, or as to an underwritten
Offering an underwriter discount, equal to:



(i) 7.0% of the aggregate gross proceeds raised in each Offering from investors
in the Series A Preferred Stock Offering, which is agreed to be $1,549,800 based
upon $22,140,000 of gross offering proceeds;

(ii) 3.5% of the face amount of existing debt (plus any accrued interest)
exchanged by the holders thereof, other than the Company’s executive officers
and directors, for Securities in each Offering, which is agreed to be
$249,958.47 based upon $7,141,670.64 of exchanged debt; and

(iii) 1.0% of the aggregate gross proceeds raised from Koninklijke DSM N.V. in
the first Offering completed under this Agreement, which is agreed to be
$250,000 based upon $25,000,000 of gross offering proceeds.

 

2.Expense Allowance [no change]

 

All of such fees and expenses shall be paid out of the closing escrow account,
without deduction.

 

3.Tail Fee. Rodman shall be entitled to compensation under clause (1) hereunder,
calculated in the manner set forth therein, with respect to any public or
private offering or other financing or capital-raising transaction of any kind
(“Tail Financing”) to the extent that such financing or capital is provided to
the Company by investors whom Rodman had contacted during the Term, or
introduced, directly or indirectly, to the Company during Term , if such Tail
Financing is consummated at any time within the 12-month period following the
expiration or termination of this Agreement. Rodman shall not be entitled to a
tail fee pursuant to this Paragraph A.3. for any funds raised in a Tail
Financing directly from DSM, Casdin and the Company’s executive officers and
directors.



 





 



430 Park Avenue | New York, New York 10022 | 212.356.0500

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC







 

 

 

4.Warrant Exercise. Additionally, Rodman shall receive a cash fee payable within
48 hours of the receipt by the Company of any proceeds from the exercise of the
warrants sold in the Offering by (i) the investors who purchased Series A
Preferred Stock in the Offering (or any of their transferees), at a rate of 7.0%
of the gross proceeds received by the Company for such exercise, and (ii) the
investors who participated in the debt exchange (or any of their transferees),
excluding the Company’s executive officers and directors, at a rate of 3.5% of
the gross proceeds received by the Company for such exercise. The Company shall
notify Rodman via e-mail notices@hcwco.com within 24 hours of receiving notice
of exercise from any of the warrant holders and include the details of such
notice of exercise.

 

5.Right of First Refusal. If within the 12-month period following consummation
of the Offering, the Company or any of its subsidiaries (a) decides to finance
or refinance any indebtedness using a manager or agent, Rodman (or any affiliate
designated by Rodman) shall have the right to act as sole book runner, sole
manager, sole placement agent or sole agent with respect to such financing or
refinancing; or (b) decides to raise funds by means of a public offering or a
private placement of equity or debt securities (or convertible securities) using
an underwriter or placement agent, Rodman (or any affiliate designated by
Rodman) shall have the right to act as sole book runner, sole underwriter or
sole placement agent for such financing. If Rodman or one of its affiliates
decides to accept any such engagement, the agreement governing such engagement
will contain, among other things, provisions for the same fees as the Offering
and the other provisions of the Letter Agreement, including indemnification,
which are appropriate to such a transaction.

 

B.                 Miscellaneous. The Company represents and warrants that it
has all requisite power and authority to enter into and carry out the terms and
provisions of this Amendment and the execution, delivery and performance of this
Amendment does not breach or conflict with any agreement, document or instrument
to which it is a party or bound. This Amendment shall not be modified or amended
except in writing signed by Rodman and the Company. This Amendment shall be
binding upon and inure to the benefit of both Rodman and the Company and their
respective assigns, successors, and legal representatives. This Amendment may be
executed in counterparts (including facsimile counterparts), each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this Amendment shall constitute a binding agreement as of the date
indicated above.

 

 



    Very truly yours,           RODMAN & RENSHAW, A UNIT OF H.C.
WAINWRIGHT & CO., LLC           By   /s/ Edward D. Silvera       Name:   Edward
D. Silvera       Title: COO            

 









 

 

 



2

 

 

 



Accepted and Agreed:           Amyris, Inc.           By  /s/ Kathleen Valiasek
      Name: Kathleen Valiasek       Title: Chief Financial Officer              
 

 



 



 

 

 







 

 

 

 

 

 

 

 

3

 



